Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 28 January, 2022. Claims 21-23, 26-29, and 45-61 are pending in the instant application. Newly submitted claims 58 and 59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed toward imaging devices and computer processors which are independent and distinct from the original detection method. Separate searches will be required for these particular limitations and unique issues will be raised vis-à-vis enablement and utility. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 58 and 59 have been withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R. § 1.142(b) and M.P.E.P. § 821.03.

37 C.F.R. § 1.98
	The information disclosure statements filed 28 January, 2022, and 25 February, 2022, have been placed in the application file and the information referred to therein has been considered.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The previous rejection of claims 21-23, 27, 28, 41, 42, and 45 under 35 U.S.C. § 103 as being unpatentable over Wang (U.S. Patent No. 11,054,429 B1, issued 06 July, 2021, claiming priority to SG 10202002784P, filed 25 March, 2020; hereinafter referred to as “Wang (2021a)”), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claim 28 under 35 U.S.C. § 103 as being unpatentable over Wang (2021a), as applied supra to claim 21, and further in view of Chan et al. (2009), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claim 29 under 35 U.S.C. § 103 as being unpatentable over Wang (2021a) in view of Chan et al. (2009), as applied supra to claim 28, and further in view of Holmes (2015), is hereby withdrawn in response to Applicant’s amendment. 

	The previous rejection of claims 21-23, 27, 28, 41, 42, and 45 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (U.S. Patent No. 11,112,412 B1, issued 07 September, 2021, claiming priority to SG 10202002784P, filed 25 March, 2020; hereinafter 

	The previous rejection of claim 26 under 35 U.S.C. § 103 as being unpatentable over Wang (2021b), as applied supra to claim 21, and further in view of Oved et al. (2019), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claim 28 under 35 U.S.C. § 103 as being unpatentable over Wang (2021b), as applied supra to claim 21, and further in view of Chan et al. (2009), is hereby withdrawn in response to Applicant’s amendment.

	The previous rejection of claim 29 under 35 U.S.C. § 103 as being unpatentable over Wang (2021b) in view of Chan et al. (2009), as applied supra to claim 28, and further in view of Holmes (2015), is hereby withdrawn in response to Applicant’s amendment.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 49, 50, and 53 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the 
	Claim 49 references a method wherein the neutralizing antibody (NAb) level detected is above a predetermined threshold. This recitation is vague and indefinite because the precise metes and bounds of the patent protection desired cannot be ascertained. Moreover, the disclosure fails to set forth any meaningful experimental parameters or definitions pertaining to this value. Accordingly, the skilled artisan cannot readily ascertain what constitutes a predetermined threshold.
	Claim 50 references a method wherein samples are obtained from patients within a discrete geographical location. This recitation is vague and indefinite because it fails to set forth any of the salient characteristics comprising a discrete geographical location. Furthermore, the disclosure fails to provide a meaningful definition or description of what constitutes a discrete geographical area. Accordingly, the skilled artisan cannot readily ascertain the metes and bounds of the patent protection desired.
	Claim 53 references a method wherein a sample is obtained from a human subject that is less than or equal to about 18 years of age. This limitation is vague and indefinite because it fails to clearly set forth the age of the subject. Moreover, the disclosure fails to provide any guidance about what constitutes about 18 years of age. Accordingly, the skilled artisan would not be able to ascertain the metes and bounds of the patent protection desired.

35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner 

New Matter
	Claims 21-23, 26-29, 45-57, 60, and 61 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981).
The proscription against the introduction of new matter in a patent application (35 U.S.C. § 132 and § 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 U.S.P.Q. 323, 326 (C.C.P.A. 1981). See M.P.E.P. § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 U.S.P.Q. 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 U.S.P.Q. 795 (C.C.P.A. 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 U.S.P.Q. 679, 683 (C.C.P.A. 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 U.S.P.Q. 268 (C.C.P.A. 1971). Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 U.S.P.Q.2d 1344, 1353 (Fed. Cir. 2002); Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 U.S.P.Q.2d 1498 (Fed. Cir. 1998); Tronzo v. Biomet, 156 F.3d at 1158-59, 47 U.S.P.Q.2d at 1833 (Fed. Cir. 1998). A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 U.S.P.Q.2d at 1503; In re Sus, 306 F.2d 494, 504, 134 U.S.P.Q. 301, 309 (C.C.P.A. 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes."(emphasis in original)). A claim which omits matter disclosed to be essential to the invention as described in the In re Mayhew, 527 F.2d 1229, 188 U.S.P.Q. 356 (C.C.P.A. 1976); In re Venezia, 530 F.2d 956, 189 U.S.P.Q. 149 (C.C.P.A. 1976); and In re Collier, 397 F.2d 1003, 158 U.S.P.Q. 266 (C.C.P.A. 1968). See also M.P.E.P. § 2172.01. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 U.S.P.Q.2d at 1117.
	The amended claims a directed toward a method for detecting a neutralizing antibody against a spike (S) protein of a Severe Acute Respiratory Syndrome (SARS) coronavirus 2 (SARS-CoV-2) in a biological sample from a human subject that was vaccinated against the SARS-CoV-2, the method comprising: (a) obtaining a biological sample obtained from a human subject that was vaccinated against a SARS-CoV-2 with a vaccine formulated for human administration; (b) analyzing the biological sample to detect a level of a neutralizing antibody against the SARS-CoV-2 coronavirus that blocks binding between an S protein of the SARS-CoV-2 (SARS-CoV-2 S protein) and Angiotensin-converting enzyme 2 (ACE2), wherein the analyzing comprises: (i) contacting the biological sample with: (1) a first peptide or protein comprising an ACE2 polypeptide, or a fragment thereof, that binds to the SARS-CoV-2 S protein, or a fragment thereof, and a first detectable moiety coupled to the first peptide or protein, and (2) a second peptide or protein comprising the SARS-CoV-2 S protein, or the fragment thereof, that binds to the ACE2 polypeptide, or the fragment thereof, and a second detectable moiety coupled to the second peptide or protein, under conditions that permit binding between the ACE2 polypeptide 
	Thus, the claims have been amended to incorporate a dual labeling system. Applicants submit that support for the proposed claim limitations is provided in paragraphs [0057], [0058], [0069], and [0144]. It was further argued that dual-label assay formats were routinely employed in the prior art (e.g., see e.g., Weibrecht et al., 2014). These arguments have been carefully considered but are not deemed to be persuasive. Perusal of paragraphs [0057], [0058], [0069], and [0144] in the disclosure failed to provide support for the claimed invention. Paragraph [0057] references an assay utilizing a labeled capture molecule comprising a peptide-conjugate comprising a detection agent and SARS-CoV-2 S protein. Paragraph [0058] simply states the immobilized capture molecule is coupled to a solid surface. Paragraph [0069] references a sandwich assay format but does not disclose a dual labeling system. Finally, paragraph [0144] references a detectable peptide-conjugate. However, nothing in the disclosure or figures discusses or describes a dual labeling system. Perusal of the disclosure failed to provide direct support for this particular assay format. Moreover, while Weibrecht et al. (2010) describe a proximity ligation assay, nothing in the disclosure mentions or details such a system. There is nothing to suggest that Applicant actually contemplated and using such a system. PLA assays are quite different from routine immunoassays 
 
Action Is Final
	Applicant’s amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries 

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
02 March 2022